TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00517-CV


Lisa Caufmann, Appellant

v.

Elsie Schroer, as Trustee of The Elsie R. Schroer Survivor's Trust, UTD, 
September 22, 1997, formerly known as The Schroer Family Revocable Trust, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-03-001201, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R

PER CURIAM
		The mandate in this cause issued by this Court on May 13, 2010, is hereby withdrawn.
		It is so ordered May 20, 2010.

Before Chief Justice Jones, Justices Puryear and Henson